Exhibit 10.2

TRANSITION SERVICES AGREEMENT

by and between

TRAVELPORT INC.

and

ORBITZ WORLDWIDE, INC.

Dated as of July 25, 2007.

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

ARTICLE I SERVICES

 

 

Section 1.1

 

Provision of Services

 

2

Section 1.2

 

Additional Services

 

2

Section 1.3

 

Obligations as to Additional Services; Transition and Migration Assistance

 

3

Section 1.4

 

Term of Services Agreements

 

3

Section 1.5

 

Subcontracting of Services

 

4

Section 1.6

 

Standard of Service

 

5

Section 1.7

 

Right to Decline Services

 

5

Section 1.8

 

Compensation and Other Payments

 

5

Section 1.9

 

Employee Severance Costs

 

6

Section 1.10

 

Annual Compensation True-Up

 

7

Section 1.11

 

Cost-Effective Provision of Services

 

8

Section 1.12

 

Billing and Payment Terms

 

8

Section 1.13

 

Interruption of Services

 

9

Section 1.14

 

Supervision and Compensation; Independent Contractor

 

10

Section 1.15

 

Staffing of Personnel

 

10

 

 

 

 

 

ARTICLE II MUTUAL OBLIGATIONS; COVENANTS

 

 

 

 

 

Section 2.1

 

Legal Actions

 

10

Section 2.2

 

Providing Periodic Reports

 

11

Section 2.3

 

Means of Providing Services

 

11

Section 2.4

 

Consents; Further Assurances

 

11

Section 2.5

 

Information Technology Security and other IT Related Matters

 

12

Section 2.6

 

Cooperation

 

13

Section 2.7

 

Cendant Separation Agreement

 

13

 

 

 

 

 

ARTICLE III TAX MATTERS

 

 

 

 

 

Section 3.1

 

Service Taxes

 

14

 

 

 

 

 

ARTICLE IV ACCESS TO INFORMATION AND PERSONNEL

 

 

 

 

 

Section 4.1

 

Access to Information

 

14

Section 4.2

 

Privilege

 

14

 

 

 

 

 

ARTICLE V CONFIDENTIALITY

 

 

 

 

 

Section 5.1

 

Confidential Information

 

15

Section 5.2

 

Intellectual Property and Data

 

18

 

i


--------------------------------------------------------------------------------


 

ARTICLE VI DISCLAIMER AND LIMITATION OF LIABILITY

 

 

 

 

 

Section 6.1

 

Limited Remedy and Limitation of Damages

 

20

Section 6.2

 

Disclaimer of Warranties

 

22

Section 6.3

 

Limitation of Consequential Damages

 

22

Section 6.4

 

Liability Cap

 

22

Section 6.5

 

Third Party Vendors

 

23

Section 6.6

 

Shared Contracts Limitation

 

 

 

 

 

 

 

ARTICLE VII INDEMNIFICATION

 

 

 

 

 

Section 7.1

 

Indemnification

 

24

 

 

 

 

 

ARTICLE VIII OTHER PROVISIONS

 

 

 

 

 

Section 8.1

 

Records

 

24

Section 8.2

 

Inspection Rights

 

24

Section 8.3

 

Certain Audit Rights

 

25

 

 

 

 

 

ARTICLE IX TERMINATION AND SERVICE TERMINATION

 

 

 

 

 

Section 9.1

 

Termination

 

 

Section 9.2

 

Service Termination

 

25

Section 9.3

 

Consequences of Termination and Service Termination

 

26

Section 9.4

 

Survival

 

26

 

 

 

 

27

ARTICLE X MISCELLANEOUS

 

 

 

 

 

Section 10.1

 

Force Majeure

 

27

Section 10.2

 

Assignment

 

28

Section 10.3

 

Relationship of the Parties

 

28

Section 10.4

 

Governing Law and Submission to Jurisdiction

 

29

Section 10.5

 

Entire Agreement

 

29

Section 10.6

 

Notices

 

29

Section 10.7

 

Disputes

 

30

Section 10.8

 

Severability

 

30

Section 10.9

 

Interpretation

 

31

Section 10.10

 

Counterparts

 

31

Section 10.11

 

Further Cooperation

 

31

Section 10.12

 

Amendment and Waiver

 

31

Section 10.13

 

Duly Authorized Signatories

 

31

Section 10.14

 

Waiver of Trial By Jury

 

32

Section 10.15

 

Title and Headings

 

32

Section 10.16

 

No Third Party Beneficiaries

 

32

Section 10.17

 

Successors and Assigns

 

32

Section 10.18

 

Certain Definitions

 

32

 

ii


--------------------------------------------------------------------------------


 

Schedules:

 

 

 

 

 

 

 

 

 

Schedule 2.4

 

Allocation of Costs of Consents

 

 

Schedule 6.6

 

Shared Contracts

 

 

 

 

 

 

 

Exhibits:

 

 

 

 

 

 

 

 

 

Exhibit A

 

Services Provided by Travelport

 

 

Exhibit B

 

Services Provided by OWW

 

 

 

 

iii


--------------------------------------------------------------------------------


This Transition Services Agreement (this “Agreement”) is by and between
Travelport Inc., a Delaware corporation formerly known as B2B Newco, Inc.
(“Travelport”), and Orbitz Worldwide, Inc., a Delaware corporation (“OWW”). 
Each of Travelport and OWW is sometimes referred to herein as a “Party” and,
collectively, as the “Parties.”  Defined terms used in this Agreement have the
meanings ascribed to them by definition in this Agreement or in Section 10.18.

W I T N E S S E T H:

WHEREAS, the Parties are wholly owned Subsidiaries of Travelport Limited, a
Bermuda company f/k/a TDS Investor (Bermuda) Ltd. (“Travelport Limited”); and

WHEREAS, the board of directors of Travelport engaged in a reorganization of the
businesses of Travelport into two distinct and separate groups,
business-to-business and business-to-consumer, in February, 2007 (the
“Reorganization”), pursuant to which each Party agreed to provide to the other
Party and their respective Subsidiaries, as applicable, certain transitional,
administrative and support services on the terms set forth in a Master Services
Agreement between Travelport and TAI, a wholly-owned Subsidiary of OWW, dated as
of February 8, 2007 (the “Master Services Agreement”);

WHEREAS, the Parties have agreed to terminate the Master Services Agreement as
of the date hereof, and to enter into this Agreement in its place; and

WHEREAS, the board of directors of Travelport has determined that it is
appropriate, desirable and in the best interests of Travelport and its
stockholders to offer for sale a certain percentage of the Common Stock of OWW
in a registered public offering, which will be the initial public offering of
OWW common stock to the public, on or about July 25, 2007 (the “IPO”);

WHEREAS, Travelport Limited and OWW are entering into a Separation Agreement
coincident with the execution of this Agreement (the “Separation Agreement”) to
provide for their contemplated existence following the IPO and certain other
transactions;

WHEREAS, Travelport and OWW have each determined that it is desirable in light
of the IPO to enter into this Agreement in place of the terminated Master
Services Agreement;

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound, the Parties hereby agree as follows:


--------------------------------------------------------------------------------


ARTICLE I

SERVICES

Section 1.1                                      Provision of Services.

(a)                                          Upon the terms and subject to the
conditions set forth in this Agreement, each Party, as Service Provider, agrees
to provide (or cause one of its Subsidiaries to provide) to the other Party (or
to one of its Subsidiaries), as Service Recipient, in each case as applicable,
those services described in the exhibits attached hereto (each, together with
supplementary schedules attached thereto, an “Exhibit”, and each numbered
service listed on such Exhibit, together with the terms and conditions of this
Agreement and any applicable supplementary schedule to such Exhibit, a “Services
Agreement”), each on and pursuant to the terms set forth therein (together, with
the Additional Services (as defined in Section 1.2), the “Services”).

(b)                                         Nothing herein shall prohibit,
modify or limit Travelport’s ability to transfer or allocate assets and
liabilities, as the case may be, to any entity in connection with, or in
contemplation of, the Reorganization or the IPO or otherwise; to the extent that
any such transfer or allocation results in a change the reasonable effect of
which is for one Party to become the Service Provider and/or Service Recipient
to any Services Agreement, then the Parties shall make such amendments,
revisions or modifications to the Exhibits as are reasonably necessary to
reflect the appropriate Service Provider and/or Service Recipient as the case
may be.

Section 1.2                                      Additional Services. From time
to time during the Service Term (as defined in Section 1.4), the Service
Recipient may find it desirable to request, in addition to the Services
described in the applicable Exhibits, additional services to be made available
to such Service Recipient by the Service Provider, provided that such Services
are of a type generally provided by such Service Provider (or, if the capacity
to provide such Services is transferred to a Subsidiary of such Service Provider
(as described in Section 10.2 hereof), by a Subsidiary of such Service Provider)
prior to the date hereof (“Additional Services”).  In the event that the Service
Recipient makes a written request that the Service Provider provide Additional
Services and such Service Provider agrees to provide such Additional Services,
the Parties shall negotiate in good faith and execute amendments to the relevant
Exhibits for such Additional Services that shall set forth, among other things,
(a) the time period during which the Additional Services shall be provided, (b)
a description of the Additional Services, and (c) the estimated charge for the
Additional Services.  The Service Provider’s obligations with respect to
providing any such Additional Services shall become effective only upon an
amendment to the relevant Exhibits being duly executed and delivered by the
Service Provider and the Service Recipient.  It is understood that, subject to
Section 1.3, the Service Provider has no obligation to provide Additional
Services and may reject any request by any Service Recipient for Additional
Services for any reason or for no reason.

2


--------------------------------------------------------------------------------


Section 1.3                                      Obligations as to Additional
Services; Transition and Migration Assistance.

(a)                                  Upon request by the Service Recipient, the
Service Provider agrees to enter into discussions with the Service Recipient to
provide any Additional Services that (i) (1) are directly dependent upon or
inextricably intertwined with the Services and (2) were inadvertently and
unintentionally omitted from the list of Services, or (ii) comprise transition
or migration assistance from a Service by such Service Provider to the successor
service thereto; provided, however, that the Service Provider shall not be
obligated to provide such Additional Services to the extent such Services are
otherwise provided for in any agreements between the Parties or if, following
good-faith negotiation, the Parties are unable to reach agreement on terms for
such Additional Services.

(b)                                 Notwithstanding the foregoing in Section 1.2
and Section 1.3(a), to the extent that the Service Recipient requests transition
or migration assistance (i) that is directly related to a Service being provided
by a Service Provider and (ii) for which the Service Provider is the only
reasonably available source of knowledge or expertise relating to such
transition and migration assistance, and to the extent such transition or
migration assistance is not otherwise provided for in any agreements between the
Parties, then the Service Provider shall use commercially reasonable efforts to
provide such transition and migration assistance. The Service Provider and
Service Recipient shall mutually determine in good faith the timeline and scope
for such assistance, in light of the Service Recipient’s requirements and
business risk associated with disruptions in services, and the Service
Provider’s resource constraints and reasonable competing demands for use of such
resources. The Service Provider and Service Recipient shall mutually agree on a
budget for such assistance, which assistance shall be provided at actual cost
through March 31, 2008.

(c)                                  The Parties agree and acknowledge that any
other transition or similar assistance that may be provided by a Party or its
Affiliates to the other Party or its Affiliates (but is not described in an
Exhibit hereto and is not otherwise agreed to in writing pursuant to Section 1.2
or Section 1.3(a)) in connection with the Reorganization or the IPO shall be
deemed to be provided under this Agreement as Services (and therefore subject to
the terms and conditions of this Agreement, including the exclusions of, and
limitations on, liability), unless the Parties expressly agree in writing that
such other transition or similar assistance is not governed by this Agreement.
For the avoidance of doubt, the foregoing shall not require any Party to provide
any transition or similar assistance that is not otherwise required under this
Agreement.

Section 1.4                                      Term of Services Agreements.
Subject to Section 9.1 and Section 9.2, the term of each Services Agreement
shall expire on March 31, 2008 (the “Service Term”), unless otherwise specified
on the Exhibits hereto.  The term of any Services Agreement may be extended by
mutual written consent of the Parties at any time but no later than ninety (90)
days before the expiration of such Services Agreement.  The Parties shall agree
upon a new expiration date for such Services Agreement at the date of such
extension, which date may be further extended thereafter by mutual written
consent

3


--------------------------------------------------------------------------------


of the Parties at any time but no later than ninety (90) days before the revised
expiration date of such amended Services Agreement.  Any extension of a Services
Agreement (i) shall be subject to restrictions of third party licensors or
providers, including those restrictions contained in Section 1.5 and Section
2.4, or in any Third Party Agreement made pursuant to this Agreement and such
Services Agreement, and (ii) notwithstanding Section 1.8, may be subject to an
increase in compensation and other payments after March 31, 2008, as agreed upon
by the Parties at the date of such extension.

Section 1.5                                      Subcontracting of Services.

(a)                                          The Service Recipient acknowledges
that the Service Provider may have subcontracted and may in the future, at
Service Provider’s discretion and at any time, subcontract with unaffiliated
third parties to provide services in connection with all or any portion of the
Services to be provided under a Services Agreement.  Notwithstanding the
foregoing, the Service Recipient acknowledges that all Services will be provided
in accordance with the terms of Service Provider’s Third Party Agreements used
in connection with such Services, subject to Section 1.6.  Service Recipient
shall comply with all terms and conditions of all such Third Party Agreements
that exist as of the date hereof and entered into by the Service Provider for
the provision of Services after the date hereof, and any new terms and
conditions of all such agreements of which Service Provider notifies Service
Recipient after the date hereof; provided, that notwithstanding anything to the
contrary in a Services Agreement, to the extent that Service Recipient does not
comply with any such terms and conditions, Service Provider may decline to
provide all or the applicable part of the particular Services with which such
Third Party Agreement is used, without liability.

(b)                                         If any of the Service Provider’s
Third Party Agreements used in connection with a Service expire or terminate,
the Service Provider shall use commercially reasonable efforts to either (a)
renew such agreement on substantially the same terms and conditions for the term
of the applicable Service if commercially reasonable, or (b) enter into a
comparable new agreement with an alternative subcontractor for the term of the
applicable Service if commercially reasonable.  If such agreement or a
comparable new agreement are not available on commercially reasonable terms,
then the Service Provider will promptly notify the Service Recipient, and both
parties shall use commercially reasonable efforts to reach a mutually agreed
solution; provided, however, that (i) in the event that such non-renewal or new
agreement occurs through no fault of Service Provider or its Subsidiaries, any
additional costs, to the extent these costs exceed the amount payable to Service
Provider for such Services pursuant to the agreement that is being replaced,
shall be the sole responsibility of Service Recipient, and (ii) in the event
that such non-renewal or new agreement occurs due to any breach by Service
Provider or its Subsidiaries of its agreements with any of its third party
contractors or outsourcers, any additional costs, to the extent these costs
exceed the amount payable to Service Provider for Services pursuant to the
agreement that is being replaced, shall be the sole responsibility of Service
Provider.

4


--------------------------------------------------------------------------------


Section 1.6                                      Standard of Service.

(a)                                          The Service Provider agrees that in
providing (or causing others to provide) the Services under such Services
Agreement, it shall (and shall cause each Subsidiary or advisor and, to the
extent practicable, any other third party service provider to): (i) conduct
itself in accordance with standards of service (including quality) no less than
the then-current standards applied by Service Provider hereafter with respect to
the specific matters in question in its own business, but in no event less than
the standards of service applied for the Service Recipient immediately prior to
the date hereof with respect to the specific matters in question and (ii) comply
in all material respects with any applicable standards, procedures, policies,
operating guidelines, practices and instructions specifically set forth in the
Exhibits describing the relevant Services.  In the event of a conflict between
Section 1.6(a)(i) and Section 1.6(a)(ii), the standards of Section 1.6(a)(ii)
shall govern.  Notwithstanding the foregoing, it shall not be deemed to be a
breach of this Agreement if one Party to a Services Agreement fails to meet the
standards required under this Section 1.6 because of the failure of the other
Party to such Services Agreement to cooperate with or provide information or
services to such Party as required under such Services Agreement.

(b)                                         Each Party to a Services Agreement
agrees that in providing or receiving Services under such Services Agreement, it
shall (and shall cause each Subsidiary or advisor and, to the extent
practicable, any other third party service provider to) comply with all laws,
regulations and orders applicable to the conduct of the activities contemplated
hereby.

Section 1.7                                      Right to Decline Services.
Notwithstanding anything contained in a Services Agreement, a Party to a
Services Agreement may decline to provide all or any part of any particular
Services, if such Party reasonably believes that the performance of its
obligations relating thereto would violate (i) any applicable law, regulation,
judicial or administrative ruling or decision applicable to its business or
property or (ii) any Third Party Agreement (including any license held by a
Service Provider) existing as of the date hereof, but only (a) to the extent
reasonably necessary for such Party to ensure compliance therewith, (b) after
such Party has applied commercially reasonable efforts to reduce the amount
and/or effect of any such restrictions (provided that this clause (b) shall not
cause or require such Party to violate any Third Party Agreement, including any
license held by a Service Provider) and (c) after such Party has delivered
written notice to the other Party to such Services Agreement specifying in
reasonable detail the nature of the applicable restrictions and of any proposed
modification in such Party’s obligations.

Section 1.8                                      Compensation and Other
Payments.

(a)                                          Subject to Section 1.10, and except
as provided on Exhibit A or Exhibit B hereto, for any Services provided through
March 31, 2008, the Service Recipient agrees to pay the Service Provider to such
Services Agreement (or, if the Service Provider so directs, to a Subsidiary of
the Service Provider) in accordance with Section 1.12, an amount equal to the
sum of the following items:

5


--------------------------------------------------------------------------------


(i)                                                                        an
amount in cash equal to such Service Recipient’s proportionate share (based on
actual usage/consumption) of the aggregate cost incurred by the Service Provider
in providing such Service, except as otherwise provided in the relevant Exhibit;
and

(ii)                                                                     if
applicable, the charge for any Additional Services provided by the Service
Provider pursuant to Section 1.2.

(b)                                         The Service Provider shall use
commercially reasonable efforts to provide the Service Recipient with thirty
(30) days’ advance notice (or, if such thirty (30) days’ advance notice is not
practicable under the circumstances, as soon as reasonably practicable) of all
increases in costs for any Services; provided, that Service Provider’s failure
to provide any such notice shall not relieve the Service Recipient of its
responsibility for such costs.

(c)                                          Notwithstanding Section 1.8(c), if
the Service Provider reasonably believes that it cannot provide the Services to
the Service Recipient without making an expenditure that is subject to Section
1.8(c), then the Service Provider supplying the Service shall so notify the
Service Recipient in writing. Such notification shall include a specific
description of the known material benefits and consequences of both consenting
to or rejecting such expenditure, including the extent to which Services could
not be provided to such Service Recipient without such expenditure. If more than
one Service Recipient receives Services that will benefit from such expenditure,
then the Service Provider shall include in such notice: (i) the portion of such
expenditure that such Service Recipient would be obligated to pay and (ii) to
the extent such Services are reasonably providable to the Service Recipient
without such expenditure, a good faith estimate of the incremental costs of
providing such Services to such Service Recipient without such expenditure.
Within thirty (30) days after the Service Recipient receives such written
notification from Service Provider, the Service Recipient shall either consent
to (which consent shall not be unreasonably withheld or delayed) or reject the
proposed expenditure; provided, that failure to consent to or reject the
proposed expenditure within such time period shall be deemed a consent to the
proposed expenditure. In the event of any such rejection: (1) such rejection
shall also be deemed a rejection of the Services corresponding to such
expenditure (to the extent not reasonably providable without such expenditure)
with no obligation of or liability to the Service Provider with respect thereto,
and (2) to the extent any such corresponding Services are reasonably providable
without such expenditure, such Service Recipient shall be responsible for all
incremental costs of providing such Services to such Service Recipient without
such expenditure.

Section 1.9                                      Employee Severance Costs. Upon
the termination of employment of any of the corporate or shared services
employees providing Services under any one or more Services Agreements, where
such termination is primarily due to the termination or reduction of the
Services which such employee was supporting, the Service Recipient to such
Services Agreement(s) shall reimburse the Service Provider for a portion of the
severance costs associated with such employee’s termination of

6


--------------------------------------------------------------------------------


employment (excluding the cost of any long term incentive programs (“LTIPs”))
(the “Employee Severance Cost”), or otherwise in proportion to such employee’s
time allocable to the benefit received by such Service Recipient, as determined
by the Service Provider utilizing a good faith analysis (a) in accordance with
the Service Provider’s historical methodology for assessing and allocating
similar expenses among its Subsidiaries, or if there is no such historical
methodology for such Services, then (b) in accordance with the methodology used
to determine the pricing in the applicable Exhibit determined by Service
Provider.  Except as set forth in this Section 1.9, the Service Provider will be
responsible for its own employee severance costs; such severance costs will not
be included for purposes of any “true up” pursuant to Section 1.10.

Section 1.10                                Annual Compensation True-Up.

(a)                                          With respect to each Services
Agreement, the Service Provider under such Services Agreement shall deliver to
the Service Recipient under such Services Agreement a cost adjustment report
within ninety (90) days after the end of each calendar year (including calendar
year 2007) during the Service Term (except that, upon expiration or termination
of the last of any Services Agreements between any Service Provider and any
Service Recipient, such cost adjustment report shall be delivered within ninety
(90) days after the expiration or termination date of such last Services
Agreement, rather than within ninety (90) days after the end of the calendar
year in which such expiration or termination occurs).  Such cost adjustment
report shall specify (i) the total charges incurred by the Service Recipient
during such calendar year under such Services Agreement, as determined by the
fees and other charges set forth in the applicable Exhibit; (ii) the Service
Provider’s Costs for the Services provided to the Service Recipient (and/or its
Subsidiaries) under such Services Agreement during such calendar year, together
with a reasonably specific itemization of such Costs; and (iii) the “Adjustment
Amount”, which is defined as the aggregate Costs incurred by the Service
Provider to provide such Services (as described in (ii) above) less the
aggregate fees and other charges calculated in accordance with the applicable
Services Agreement (as described in (i) above), excluding for all purposes any
costs to obtain any consents, licenses and other agreements that are allocated
pursuant to Section 2.4(a) and any non-cash costs or charges (e.g., amounts
charged in respect of LTIPs).  If the Adjustment Amount is positive, then the
Service Provider shall include an invoice with such report for such Adjustment
Amount, which amount shall be due and payable within thirty (30) days after
receipt of such invoice, as well as subject to contention in accordance with the
provisions of Section 1.12.  If the Adjustment Amount is negative, then the
Service Provider shall credit the Service Recipient for the Adjustment Amount
against the next payment(s) due to the Service Provider by the Service Recipient
under such Services Agreement, and to the extent any such Services are no longer
being provided, the Service Provider shall remit payment for such negative
amount to the Service Recipient together with the cost adjustment report.

(b)                                         “Cost” means, with respect to any
Services, the actual cost incurred by the Service Provider in connection with
the provision of such Services under the applicable Services Agreement,
excluding for all purposes any non-cash costs or charges (e.g., amounts charged
in respect of LTIPs); more specifically, “Cost” shall

7


--------------------------------------------------------------------------------


equal the sum (without duplication) of: (i) all actual out-of-pocket costs paid
by the Service Provider and its Subsidiaries to third parties (other than any
Subsidiaries of the Service Provider) with respect to such Services; and (ii)
all direct costs incurred by the Service Provider and its Subsidiaries in
providing such Services (including the portion of any costs allocable only in
part to the Services provided to the Service Recipient and its Subsidiaries);
provided, however, that with respect to travel expenses incurred by the Service
Provider in connection with providing Services, the Costs with respect to such
travel expenses shall be incurred in conformity with Travelport’s travel policy
as in effect on the date hereof.

(c)                                          Notwithstanding any of the
foregoing in this Section 1.10, this Section 1.10 shall not apply to (i)
employee termination costs and expenses, which are covered by Section 1.9 or
(ii) any Additional Services under any Services Agreement, unless the applicable
Exhibit for such Services Agreement specifically makes such Additional Services
subject to this “true up” provision.

Section 1.11                                Cost-Effective Provision of
Services. The Service Provider shall use commercially reasonable efforts to (i)
utilize resources and otherwise provide the Services in a cost-effective manner
and to otherwise minimize expenses, and (ii) minimize any Transition Costs and
Unrecovered Costs.  Without limiting the foregoing, as the volume of any
Services is reduced by any Service Recipient under any Services Agreement or as
any portion of any Services under any Services Agreement is terminated or
expires, the Service Provider shall use commercially reasonable efforts to
reduce the Costs associated with providing the remaining Services, to the extent
practicable.  Such efforts shall include, without limitation, the termination or
reallocation of personnel, and the cancellation of leases for, or reallocation
or sale of equipment and other resources that had previously been allocated to
providing the terminated or reduced Services, without materially adversely
effecting the standard of service to be provided for the remaining Services as
required pursuant to Section 1.6 or any other services provided by such Service
Provider; provided, however, that such Service Provider shall not be required to
terminate the employment of, or reallocate, any employee, if it does not charge
the other Party for the costs of employing such employee or will not do so
following such reduction in Services.

Section 1.12                                Billing and Payment Terms.

(a)                                          The payor Party under a Services
Agreement (or, if applicable, its Subsidiary) agrees to pay the payee Party, or
if such payee Party so directs, a Subsidiary of such payee Party, in accordance
with, and subject to, the billing and payment terms set forth in such Services
Agreement.  On the first day of each month following the effective date of a
Services Agreement the payee Party to such Services Agreement shall provide the
payor Party to such Services Agreement with one invoice detailing the charges
for all amounts due by such payor Party to such payee Party under all Services
Agreements entered into among such Parties and each Party shall pay such
invoices within thirty (30) days after receipt of such invoice.  Amounts not
paid in accordance with this Section 1.12(a) within thirty (30) days after
receipt of such invoice shall accumulate interest at a rate per annum equal to
the then-applicable

8


--------------------------------------------------------------------------------


Prime Rate plus one percent (1%) (or the maximum legal rate, whichever is lower)
(such rate being referred to herein as the “Interest Rate”) from the 31st day
following receipt of such invoice to but excluding the date on which amounts due
are paid.

(b)                                         In the event the payor Party to a
Services Agreement does not pay any sum, or any part thereof, in accordance with
Section 1.10(a), the payee Party to such Services Agreement shall, effective
thirty (30) days following the delivery of written notice to such payor Party of
such payment default, have no further obligation pursuant to this Agreement to
provide Services to such payor Party until such unpaid balance plus all accrued
and unpaid interest at the applicable Interest Rate shall have been paid.

(c)                                          The payor Party shall promptly
notify the payee Party in writing of any amounts billed to it that are in
dispute; provided, that no such dispute and notice shall relieve such payor
Party from paying, nor may such payor Party withhold, any amounts owed to the
payee Party pursuant to Section 1.12(a); except that the payor Party may
withhold payments for third party pass-through charges, solely to the extent
permitted by the applicable Third Party Agreement, upon notice to the payee
Party.  (Similarly, the payee Party shall continue to perform its obligations
that are in dispute (including the provision of Services), pursuant to Section
10.7, but subject to Section 1.12(b).)  Upon receipt of such notice, the payee
Party will research the items in question in a reasonably prompt manner and
cooperate to resolve any differences with such payor Party.  In the event that
the Parties mutually agree that any amount that was paid by such payor Party was
not properly owed, the payee Party will refund that amount plus Interest
(accumulating from the original due date for such amount) to such payor Party
within thirty (30) days after receipt of such notice (or, alternatively, the
payee Party may deduct the dollar amount from the next invoice submitted to such
payor Party).  In the event agreement is not reached by the Parties within
thirty (30) days after receipt of the notice referred to above, the matter shall
be referred to resolution in accordance with Section 10.7.

Section 1.13                                Interruption of Services. Except as
otherwise provided herein, the Service Provider, will use its commercially
reasonable efforts to provide uninterrupted Services to the Service Recipient
through the Service Term.  In the event, however, that (x) any such Service
Provider, or its respective suppliers or subcontractors are wholly or partially
prevented from providing a Service or Services to the Service Recipient or if a
Service or Services are interrupted or suspended, in either case by reason of
any force majeure event set forth in Section 10.1, (y) the Service Provider
shall deem it reasonably necessary to suspend delivery of a Service hereunder
for purposes of maintenance, repair or replacement of equipment parts or
structures, or (z) to the extent that the Service Provider relies on a third
party for products or services in connection with any such Services and the
third party ceases to perform its obligations, the Service Provider shall not be
obligated to deliver such Service during such periods; provided, that the
Service Provider: (i) has given, whenever possible, reasonable written notice of
the interruption in accordance with Section 10.6 within a reasonable period of
time, explaining the reason, purpose and likely duration thereof; and (ii) use
commercially reasonable efforts to minimize the duration and impact of the
interruption.  If such

9


--------------------------------------------------------------------------------


interruption of Services has a more than minimal negative impact on any material
aspect of the Service Recipient’s business and the Service Provider cannot
readily and materially reinstate the Service involved, such Service Provider
will use its commercially reasonable efforts to assist the Service Recipient in
securing alternative services to try to minimize such negative impact on such
Service Recipient.  Each Party shall promptly notify the other Party under a
Services Agreement of any event or circumstance of which such Party or any of
its representatives has knowledge that would or would be reasonably likely to
cause a disruption in any Services under such Services Agreement.

Section 1.14                                Supervision and Compensation;
Independent Contractor. The Service Provider, shall select, employ, pay,
supervise, direct and discharge all the personnel providing Services for it
under such Services Agreement.  Each such Service Provider shall be solely
responsible for the payment of all benefits and any other direct and indirect
compensation for personnel assigned to perform Services on its behalf under this
Agreement, as well as such personnel’s worker’s compensation insurance,
employment taxes, and other employer liabilities relating to such personnel as
required by law.  The personnel employed by the Service Provider to provide
Services shall be considered independent contractors with respect to the Service
Recipient in connection with the performance of Services hereunder.  The
employees of the Service Provider performing Services in connection herewith
shall not be deemed to be employees of the Service Recipient.  No joint venture,
partnership or other relationship shall be created or implied by this Agreement.

Section 1.15                                Staffing of Personnel. Each Service
Provider shall be solely responsible for assigning reasonably competent
personnel to perform the Services for it under such Services Agreement, which
personnel will be instructed by such Service Provider to perform Services in a
timely, efficient and workmanlike manner.

ARTICLE II

MUTUAL OBLIGATIONS; COVENANTS

Section 2.1                                      Legal Actions. Within fifteen
(15) Business Days of either Party becoming a party to, or threatened with, or
otherwise receiving notice of, any legal or regulatory proceeding or
investigation (including inquiries or complaints from any federal agency, state
attorney general’s office, from a legislator on behalf of a constituent or from
any Better Business Bureau or similar organization) (in each case, a
“Proceeding”) arising out of or in connection with the Services provided
hereunder, it is agreed that such Party will promptly provide written
notification of such event to the other Party and, to the extent reasonably
requested or appropriate, the other Party will cooperate with such Party to
defend, settle, compromise or otherwise resolve such Proceeding; provided, that
any costs incurred by the other Party related to its cooperation shall be borne
by the Party against whom the Proceeding has been brought if it is determined
that such Party has been grossly negligent or engaged in willful misconduct.

(a)                                          Each Party to a Services Agreement
agrees, to the extent reasonably necessary, to cooperate and consult in the
defense and settlement of any

10


--------------------------------------------------------------------------------


Action threatened or filed by a third party (“Third Party Action”) which
implicates both Parties or any of their Subsidiaries and which relates primarily
to the Services provided by or to the Parties.  In addition, the Parties hereto
will use their reasonable best efforts to provide assistance to the other Party
with respect to any Third Party Action, and to make available to the other Party
reasonable access to its directors, officers, other employees and agents as
witnesses in legal, administrative or other proceedings to the extent reasonably
necessary in connection with such Third Party Action.  The Party providing
information, consulting or witness services under this Section 2.1(b) shall be
entitled to reimbursement from the other Party for reasonable and documented
expenses.

(b)                                         No Party shall have the authority to
institute, prosecute or maintain any Proceeding on behalf of the other Party
without the prior written consent of the other Party.

Section 2.2                                      Providing Periodic Reports.
Each Party, in its capacity as Service Provider, will provide (or cause a
Subsidiary of such Party to provide), upon reasonable written notice, such
periodic reports with respect to the Services it provides under a Services
Agreement as is reasonably requested by the Service Recipient receiving such
Services, including such reports as are specified in the relevant Exhibits;
provided that for any type of periodic report that was not provided to the
Service Recipient prior to the date hereof, the Service Provider shall be
permitted to charge a reasonable fee for the provision of such report.

Section 2.3                                      Means of Providing Services.
With respect to any particular Service to be provided under a Services
Agreement, the Service Provider to such Services Agreement, shall, unless
otherwise specified in the Exhibits, determine the means and resources used to
provide such Service in accordance with its prudent business judgment.

Section 2.4                                      Consents; Further Assurances.

(a)                                          The Parties shall reasonably
cooperate and use commercially reasonable efforts to obtain all third party
consents, licenses and other agreements necessary for the provision of the
Services, unless otherwise stated in a Services Agreement.  The cost of
obtaining any such consents, licenses and other agreements and that are required
to perform Services will be allocated as set forth on Schedule 2.4, except as
otherwise provided in any exhibit hereto.  The cost for replicating any
agreements in connection with the Reorganization or the IPO shall be borne by
the Party to such replicated agreement.  In the event that any consent, license
or other agreement under this Section 2.4 cannot be obtained despite the
Parties’ commercially reasonable efforts, then (i) the Party ascertaining such
consent, license or other agreement will not be granted by the applicable third
party shall immediately notify the other Party, and the Service Provider shall
as soon as practicable notify the affected Service Recipient in reasonable
detail the nature of the applicable exposure and of any proposed resulting
modification in the Services, (ii) the Parties shall cooperate and assist the
Service Recipient in obtaining alternative arrangements, (iii) the Service
Provider shall continue to provide the Services to the extent reasonably
practicable

11


--------------------------------------------------------------------------------


under such circumstances, and (iv) the affected Parties shall use commercially
reasonable efforts to reduce the amount and/or effect of disruption caused by
any such failure to obtain such consent, license or other agreement.

(b)                                         In order to effectuate the intent of
Section 2.4(a), each Party shall execute and deliver such further documents and
take such other actions as may be reasonably requested of it by the other Party,
who is either the Service Provider to such Party or the Service Recipient of
such Party, in order to effect or enable the provision of the Services
contemplated hereunder.  In addition, each Party shall cause its Subsidiaries
who provide Services pursuant to any Exhibits, to perform their obligations in
accordance with this Agreement and the Exhibits, including without limitation,
all payment obligations hereunder and thereunder, and shall remain liable for
the failure of its Subsidiaries to so perform.

Section 2.5                                      Information Technology Security
and other IT Related Matters.

(a)                                          No Party shall, and each Party
shall not permit its Subsidiaries and its and their applicable vendors to,
access or use the information systems of the other Party made available under
any Services Agreement, except as expressly permitted and required for receipt
or provision of the Services, as applicable, and as contemplated to otherwise
perform its obligations or exercise its rights under this Agreement or any
Services Agreement.

(b)                                         Each Party under a Services
Agreement (and its Subsidiaries and their respective third party vendors) shall
not tamper with, compromise or attempt to circumvent, any physical or electronic
security or audit measures employed by the other Party, to such Services
Agreement (and its Subsidiaries and their respective third party vendors).  The
Service Recipient shall not, without the Service Provider’s express written
consent or as otherwise provided in this Agreement, and without complying with
such Service Provider’s security policies and procedures, access any computer
system of such Service Provider or its Subsidiaries or remove from such Service
Provider’s or its Subsidiaries’ premises any of such Service Provider’s or its
Subsidiaries’ Confidential Information or any other property of such Service
Provider, its Subsidiaries, employees, members, or customers.  The Service
Provider (including its third party vendors) shall not, without the Service
Recipient’s consent or as otherwise provided in this Agreement, and without
complying with such Service Recipient’s security policies and procedures, access
any computer system of such Service Recipient or its Subsidiaries or remove from
such Service Recipient’s or its Subsidiaries’ premises any of such Service
Recipient’s or its Subsidiaries’ Confidential Information or any other property
of the Service Recipient, its Subsidiaries, employees, members, or customers.

(c)                                          The Service Recipient and the
Service Provider (and its respective Subsidiaries and its and their respective
third party vendors) shall comply with (i) any and all applicable privacy and
information security laws, regulations, statutes, and guidelines, and (ii) the
policies, standards, and guidelines for privacy,

12


--------------------------------------------------------------------------------


information protection, and information and system security in effect as of the
date hereof, as such may be modified by mutual agreement of the Parties to
address security exposures and risks that may be discovered, such agreement not
to be unreasonably withheld or delayed.  Each of the Parties shall maintain
security controls over resources it provides hereunder or personnel who may
access the other Party’s (or the other Party’s Subsidiaries’) electronic mail,
Web site, systems, or Confidential Information, which controls shall protect the
confidentiality, privacy, integrity and availability of information.

(d)                                         No Party shall, and shall cause its
Subsidiaries to not, introduce into any computer systems, databases, or software
of the other Party or its Subsidiaries, or of any third party to which access is
provided, any viruses or any other contaminants (including, but not limited to,
codes, commands, instructions, devices, techniques, bugs, web bugs, or design
flaws) that may be used to access, alter, delete, threaten, infect, assault,
vandalize, defraud, disrupt, damage, disable, inhibit, or shut down the other
Party’s or its Subsidiaries’ or applicable third parties’ computer systems,
databases, software, or other information or property.  To the extent that
either Party will (i) perform services or tasks via any electronic means
(including, but not limited to, electronic mail, Web site, and/or the Internet),
and/or (ii) provide or cause to be provided to the other Party or its
Subsidiaries with access to its electronic mail systems, Web sites, computer
systems, and/or other Internet systems, the performing or providing Party shall
implement or cause to be implemented industry-standard security to protect the
other Party’s, its Subsidiaries’ and applicable third parties’ computer systems,
network devices and/or the data processed thereon against the risk of
penetration by, or exposure to, a third party.  Unless otherwise agreed to by
the Parties, any hardware or software accessed by the other Party or its
Subsidiaries or provided to one Party by the other Party in connection with the
Services shall remain the original Party’s property (as the case may be) and
must be surrendered upon the original Party’s request and/or when the Services
terminate or expire.

Section 2.6                                      Cooperation. During the term of
this Agreement, the Parties shall, and shall cause each of their respective
Subsidiaries and each of the foregoing entities’ respective agents, auditors and
representatives to, cooperate with each other in good faith (i) in the
performance of the Services and the Parties’ respective obligations under this
Agreement to provide required services specified herein and (ii) to facilitate
an orderly and efficient transition of services, processes and functions, in
each case in a manner consistent with the intent of this Agreement and without
undue burden on either Party.

Section 2.7                                      Cendant Separation Agreement.
To the extent that any Services specified in the Exhibits hereto are provided
under, or are otherwise subject to, the provisions of the Cendant Separation
Agreement (or any Ancillary Agreement (as defined, for the purposes of this
Section 2.7 only, in the Cendant Separation Agreement) thereto), each Party
shall fully comply with the Cendant Separation Agreement and/or the applicable
Ancillary Agreement, including but not limited to those Services specified on
Exhibit 24 (IT (Cendant to Travelport)), Exhibit 57 (Communications Services
(Cendant

13


--------------------------------------------------------------------------------


to Travelport)), and Exhibit 65 (Records Management (Cendant to Travelport)) to
the Cendant Transition Services Agreement.

ARTICLE III

TAX MATTERS

Section 3.1                                      Service Taxes. Each Party in
its capacity as Service Recipient shall pay or cause to be paid all sales,
service, valued added, use, excise, occupation, and other similar taxes and
duties (together in each case with all interest, penalties, fines and additions
thereto) that are assessed against the Parties on the provision of Services as a
whole, or any particular Service (including with respect to amounts paid by the
Service Provider to third parties), including Additional Services, received by
the Service Recipient or any of its Subsidiaries from any Service Provider or
any of its Subsidiaries pursuant to the terms of this Agreement (collectively,
“Service Taxes”).  If required under applicable law (or, in the case of Service
Taxes relating to amounts paid by the Service Provider to third parties), the
Service Provider shall invoice the Service Recipient to such Services Agreement
for the full amount of all Service Taxes, and such Service Recipient shall pay,
in addition to the other amounts required to be paid pursuant to the terms of
this Agreement, such Service Taxes to such Service Provider.

ARTICLE IV

ACCESS TO INFORMATION AND PERSONNEL

Section 4.1                                      Access to Information. Subject
to the confidentiality provisions set forth in Article V below and any other
restrictions contained in this Agreement, each Party shall, and shall cause
their respective Subsidiaries to, provide, upon written request, any information
within such Party’s or its Subsidiaries’ possession that the requesting Party
reasonably needs in connection with Services being provided by or to such
requesting Party (i) to comply with requirements imposed on the requesting Party
by a governmental authority; (ii) for use by such requesting Party in any
proceeding or to satisfy audit, accounting, tax or similar requirements; or
(iii) to comply with such requesting Party’s obligations under this Agreement.

Section 4.2                                      Privilege. The Parties
recognize that legal and other professional services have been and will be
provided prior to and following the date hereof that were or will be rendered
for the benefit of each of the Parties to this Agreement.  The Parties agree
that their respective rights with respect to all privileged information in
connection with such services shall be governed by Sections 4.4, 7.6 and 7.7 of
the Separation Agreement.

14


--------------------------------------------------------------------------------


ARTICLE V

CONFIDENTIALITY

Section 5.1                                      Confidential Information.

(a)                                          Each Party may from time to time
disclose Confidential Information to the other Party (both orally and in
writing) to the extent necessary to carry out their obligations or exercise
their rights under this Agreement and the Exhibits, including with respect to
Services.

(b)                                         Each receiving Party agrees to treat
all Confidential Information provided by any disclosing Party pursuant to this
Agreement and any Exhibits as proprietary and confidential to the disclosing
Party, and the receiving Party shall not (without the prior written consent of
the disclosing Party) disclose or permit disclosure of such Confidential
Information to any third party; provided, that the receiving Party may disclose,
on a need-to-know basis, such Confidential Information to (i) its third party
subcontractors or to its Subsidiaries who have signed non-disclosure agreements
with the receiving Party that are at least as protective as the terms set forth
herein (for purposes of this Section 5.1(b) a confidentiality term of at least
five years is sufficient), and/or (ii) its current employees, officers, or
directors, or legal or financial representatives.  For the avoidance of doubt,
non-disclosure agreements in effect prior to the date of commencement of
Services under any Services Agreement are not required to be amended to comply
with the foregoing sentence, notwithstanding that Confidential Information may
be disclosed pursuant to such non-disclosure agreement after the date of
commencement of Services under such Services Agreement.  The receiving Party
agrees to safeguard all Confidential Information of the disclosing Party with at
least the same degree of care (which in no event shall be less than reasonable
care) as the receiving Party uses to protect its own Confidential Information. 
The receiving Party shall use the disclosing Party’s Confidential Information
solely for the purpose of fulfilling its obligations and exercise its rights
under this Agreement and the Exhibits.  The receiving Party further agrees not
to use or disclose the disclosing Party’s Confidential Information for its own
benefit or for the benefit of others, except as otherwise contemplated by this
Agreement, the Exhibits, or the disclosing Party in writing.

(c)                                          Notwithstanding this Section 5.1,
the Parties acknowledge and agree that the information shall not be deemed
Confidential Information, and the receiving Party shall have no confidentiality,
non-use or nondisclosure obligation with respect to any such information to the
extent that it is:  (i) independently developed by the receiving Party without
the use of any Confidential Information and any breach of this Agreement by the
receiving Party, as established by documentary evidence; (ii) in the public
domain by no fault or wrongful act of the receiving Party; (iii) with respect to
Confidential Information that is disclosed by the disclosing Party after the
date of commencement of Services under any Services Agreement but not any
Confidential Information of the disclosing Party disclosed to the receiving
Party on or before such date, known by the receiving Party prior to disclosure
by the disclosing Party, as

15


--------------------------------------------------------------------------------


established by documentary evidence; (iv) disclosed to the receiving Party by a
third party who was not under a similar restriction or obligation of
confidentiality to the disclosing Party, and without breach of this Agreement;
or (v) approved for release by written authorization of the disclosing Party and
the third party owner of the disclosed information; provided, that other
documentation (e.g., taped, transcribed or click stream data) shall constitute
written authorization of a third party owner for purposes hereof.  The Parties
further acknowledge and agree that Confidential Information may be disclosed
pursuant to the lawful requirement or order of a court or governmental agency;
provided, that upon the receiving Party’s request for such a disclosure, the
receiving Party gives prompt written notice thereof to the disclosing Party
(unless such notice is not possible under the circumstances, and in such event,
such notice shall be provided as promptly as possible thereafter) so that the
disclosing Party may have the opportunity to intervene and contest such
disclosure and/or seek a protective order or other appropriate remedy.

(d)                                         The exceptions to Confidential
Information set forth in Sections 5.1(c)(i)-(v) shall not apply to personally
identifiable information accessed and/or held by either Party, unless the
receiving Party can establish, by documentary evidence, that it lawfully
received the same personally identifiable information independently from (i) the
owner of such personally identifiable information, (ii) a person to whom such
personally identifiable information relates or (iii) a party with the legal
authority to provide such personally identifiable information to the receiving
Party on behalf of such owner or person.  As between the receiving Party and the
disclosing Party, the receiving Party shall bear all responsibility and
liability for the receiving Party’s disclosure and all other uses of the
personally identifiable information which the receiving Party receives (except
to the extent that the receiving Party is acting with respect to such personally
identifiable information, in accordance with the express directions of the
disclosing Party, in which case the receiving Party’s responsibility and
liability shall be determined in accordance with the other provisions of this
Agreement).  To the extent that the Receiving Party becomes aware of any
non-permitted transmittal or disclosure of Confidential Information, the
receiving Party shall use its commercially reasonable efforts to promptly notify
the disclosing party of such non-permitted transmittal or disclosure of
Confidential Information.

(e)                                          All Confidential Information
transmitted or disclosed hereunder will be and remain the property of the
disclosing Party, and the receiving Party shall (at the disclosing Party’s
election) promptly destroy or return to the disclosing Party, as directed by the
disclosing Party, any and all copies thereof upon Termination or expiration of
this Agreement and/or the applicable Exhibit, or upon the written request of the
disclosing Party, to the extent such destruction or return does not affect the
ability of the receiving Party to perform any Services required hereunder;
except, that (i) the receiving Party may elect to destroy rather than return
copies of the disclosing Party’s Confidential Information that are commingled or
otherwise intertwined with other information not owned by the disclosing Party
and not readily separable from such other information and (ii) the receiving
Party is not obligated to return or destroy copies of Confidential Information
that are required to be maintained by applicable law or regulation or such
Party’s business management policies, or that

16


--------------------------------------------------------------------------------


are unreasonably burdensome to separate out from other information for purposes
of return or destruction (such as copies thereof commingled with other
information in electronic mail archives); provided, that, for avoidance of
doubt, the receiving Party is excused by this Section 5.1(e)(ii) only for so
long as the applicable exception to return or destruction under this Section
5.1(e)(ii) applies, and any such Confidential Information that is maintained by
the disclosing Party otherwise remains subject to the terms and conditions of
this Section 5.1.  Upon the request of the disclosing Party, the receiving Party
shall certify any such destruction in writing.

(f)                                            Nothing in this Agreement shall
be construed to limit or prohibit the receiving Party from independently
creating or developing (or having created or developed for it), or from
acquiring from third parties, any information, products, concepts, systems, or
techniques that are similar to or compete with the information, products,
concepts, systems, or techniques contemplated by or embodied in the disclosing
Party’s Confidential Information; provided, that (in connection with such
creation, development, or acquisition) the receiving Party does not violate any
of its obligations under this Agreement.  Notwithstanding the foregoing in this
subsection (f), the receiving Party shall not, nor assist others to,
disassemble, decompile, reverse engineer, or otherwise attempt to recreate, the
disclosing Party’s Confidential Information.

(g)                                         The Parties acknowledge and agree
that, given the unique and proprietary nature of the Confidential Information,
monetary damages may not be calculable or a sufficient remedy for any breach of
this Section 5.1 by the receiving Party, and that the disclosing Party may
suffer great and irreparable injury as a consequence of such breach. 
Accordingly, each Party agrees that, in the event of such a breach or threatened
breach, the disclosing Party shall be entitled to seek equitable relief
(including, but not limited to, injunction and specific performance) in order to
remedy such breach or threatened breach.  Such remedies shall not be deemed to
be exclusive remedies for a breach by the receiving Party but shall be in
addition to any and all other remedies provided hereunder or available at law or
equity to the disclosing Party.

(h)                                         Each of the Parties shall be
permitted to disclose the existence and terms of this Agreement and the Exhibits
to which it or any of its Subsidiary is either providing or receiving Services
in connection with a potential acquisition, disposition, financing or other
strategic transaction involving the business or assets to which this Agreement
relates; provided, that such disclosure is (i) made solely to those Persons
having a reasonable need to know such information, and only to the extent
reasonably necessary, for evaluation of such potential transaction, (ii) with
respect to financial terms, not to a direct competitor of the other Party and
excluding the amount any fees paid to any individual third party vendor, and
(iii) subject to a written confidentiality agreement executed by the Person to
whom, or on whose behalf, such information is disclosed and on terms and
conditions no less protective of the confidentiality of such information than
those contained herein (for purposes of this Section 5.1(h) a confidentiality
term of at least five years is sufficient).  For the avoidance of doubt, the
foregoing Section 5.1(h) shall be subject to the terms and

 

17


--------------------------------------------------------------------------------


conditions of any agreement between the disclosing Party and any third party
that disclosed the applicable confidential information to such Party.

Section 5.2                                      Intellectual Property and Data.

(a)                          Work Product; License Grants.

(i)                                     Unless otherwise expressly agreed to by
the Parties to a Services Agreement in the applicable Exhibit, any and all Work
Product created by a Service Provider or its Subsidiary under such Services
Agreement shall be owned exclusively by such Service Provider, and the Service
Recipient expressly disclaims any and all right, title, or interest in and to
such Work Product.  In addition, in the event and to the extent that any Work
Product contains any Service Recipient technology or other intellectual
property, then the Service Recipient (or its licensors or subcontractors, if
applicable) shall be deemed to have granted to Service Provider a nonexclusive,
perpetual, and royalty-free license to use such Service Recipient technology or
other intellectual property (subject to any restrictions set forth elsewhere in
this Agreement or the applicable Exhibits) only within such Work Product.

(ii)                                  Subject to the terms and conditions of
this Agreement, including Section 5.2(a)(i), and any applicable Third Party
Agreements pursuant to which Service Recipient obtains rights to intellectual
property and data, and except as expressly provided otherwise in a Services
Agreement, the Service Recipient hereby grants, on behalf of itself and its
Subsidiaries, to the Service Provider and its Subsidiaries under such Services
Agreement, a limited, non-exclusive, royalty-free license to copy, display,
perform, transmit, create derivative works from and otherwise modify, make, use
and otherwise exploit, during the applicable Service Term, such intellectual
property and data that is provided or otherwise made available by Service
Recipient or its Subsidiaries to Service Provider and its Subsidiaries for
performance of Service Provider’s and its Subsidiaries’ obligations under such
Services Agreement.  The foregoing license grant is limited to use or other
exploitation solely as reasonably necessary in connection with the performance
of the Services under the applicable Services Schedule.

(iii)                               Subject to the terms and conditions of this
Agreement, including Section 5.2(a)(i), and any applicable Third Party
Agreements pursuant to which the Service Provider obtains rights to intellectual
property and data, and except as expressly provided otherwise in a Services
Schedule, the Service Provider hereby grants, on behalf of itself and its
Subsidiaries, to the Service Recipient and its Subsidiaries, a limited,
non-exclusive, royalty-free license to copy, display, perform, transmit, create
derivative works from and otherwise modify, make, use and otherwise exploit,
during the applicable Service Term, Work Product and any other intellectual
property and data that is provided or otherwise made available by Service
Provider or its Subsidiaries to Service Recipient and its Subsidiaries for
receipt and use of the Services or for performance of Service Recipient’s and
its Subsidiaries’ obligations under this Agreement.  The foregoing license grant
is limited to use or other exploitation solely as

18


--------------------------------------------------------------------------------


reasonably necessary in connection with the receipt and use of the Services
under the applicable Services Schedule.

(b)                         Ownership of Data and Intellectual Property.

(i)                                     Except for the ownership of Work Product
and license grants made pursuant to Section 5.2(a) and except as expressly
provided otherwise in a Services Schedule, each Party and its Subsidiaries will
retain all right, title and interest in and to its technology and other
intellectual property used in connection with the Services, including ownership
of any technology or other intellectual property created by such Party or its
Subsidiaries as the Service Provider in providing the Services.  Data generated
or collected by Service Provider for the Service Recipient will be owned by the
Service Recipient (other than Service Provider’s proprietary technical data used
or generated in providing the Services that relate to the operation of the
Service Provider’s infrastructure).  Notwithstanding the foregoing, each Party
and its Subsidiaries may independently create or acquire any intellectual
property or data that is deemed by this Agreement to be owned by the other Party
and its Subsidiaries hereunder; provided that such independent creation or
acquisition does not reference or use the intellectual property or data of the
other Party and its Subsidiaries, and such independent creation or acquisition
does not breach any other obligations under this Agreement, including the
obligations set forth in Section 5.1 regarding confidentiality.

(ii)                                  To the extent that any right, title or
interest in or to any intellectual property or data vests in a Party or a
Subsidiary thereof, by operation of law or otherwise, in a manner contrary to
the agreed upon ownership as set forth in this Agreement, such Party shall or
cause its Subsidiaries to, and hereby does, perpetually and irrevocably assign
to the appropriate Party any and all such right, title and interest throughout
the world in and to such intellectual property and data, free and clear of all
liens and encumbrances.

(c)                          Residual Information.  Notwithstanding anything to
the contrary in this Article V or in Section 2.5, nothing in this Agreement
shall preclude the Service Provider (and its Subsidiaries) under any Services
Agreement from using any general information, ideas, concepts, know-how,
techniques, programming routines and subroutines, methodologies, processes,
skills, or expertise (collectively, “Residual Information”) which such Service
Provider’s (and its Subsidiaries’) employees or contractors retain in their
unaided memory and derive from the provision of the Services under such Services
Agreement, and which are no more than skillful variations of general processes
known to the computer data processing and/or information technology industries
(and, as such, are neither proprietary, confidential, nor trade secret
information); provided, however, that the Service Provider (including its
Subsidiaries) under such Services Agreement does not breach its confidentiality
obligations under Section 5.1 with respect to personally identifiable
information.

(d)                         Access to Intellectual Property and Data.  As set
forth in any applicable Exhibit, and as otherwise requested from time to time by
the Service Recipient, the Service Provider will promptly provide to the Service
Recipient (and

19


--------------------------------------------------------------------------------


shall not withhold for any reason) copies of Work Product and data owned by the
Service Recipient or to which it has a license in accordance with this Section
5.2.  Such data shall be delivered in a mutually agreed to format (but in no
event other than a generally available commercial format if the Parties are
unable to agree on format).  Service Recipient shall be responsible for the
incremental actual costs of such deliveries, to the extent such costs are not
already included in the cost for the associated Services.

(e)                          Reservation of Rights.  Except as set forth in the
preceding sections of this Section 5.2, the Service Provider and its
Subsidiaries, on the one hand, and the Service Recipient and its Subsidiaries,
on the other hand, retain all right, title and interest in and to their
respective intellectual property and data, and no other license or other right,
express or implied, is granted to the other Party or its Subsidiaries under this
Agreement with respect to a Party’s or its Subsidiaries’ intellectual property
or data.

ARTICLE VI

DISCLAIMER AND LIMITATION OF LIABILITY

Section 6.1                                      Limited Remedy and Limitation
of Damages.

(a)                          Limited Remedy.  In the event that the Service
Provider materially fails to perform any Service in breach of this Agreement
(including any Services Agreement), then at the Service Recipient’s request, the
Service Provider shall use commercially reasonable efforts to re-perform such
Service as soon as reasonably practicable, with the same degree of care used in
correcting a failure of a similar service for itself, at no cost to the Service
Recipient; provided that if the Service Provider is utilizing a third party
vendor to provide services, such third party vendor shall not be subject to the
re-performance requirements of this Section 6.1(a).  The Service Provider shall
have no obligation to recreate any lost or destroyed data, but will provide such
data to Service Recipient to the extent the same is re-created through such
re-performance of Services.  To the maximum extent permitted by law, (i) the
foregoing in this Section 6.1(a) sets forth the Service Recipient’s sole and
exclusive remedy, and the Service Provider’s sole and exclusive liability and
obligation, with respect to the performance (or nonperformance) of Services
under any Services Agreement, except (1) to the extent any such failure to
perform results from the gross negligence or willful misconduct of a Party or
its Related Parties, and (2) for such specific performance or other equitable
remedy that may be awarded by a court of competent jurisdiction; and (ii) the
Service Provider’s obligations under this Section 6.1(a) are expressly subject
to the liability cap set forth in Section 6.4.

(b)                         The Parties hereby expressly acknowledge and agree
that, in the event any re-performance of Services pursuant to Section 6.1(a) is
not promptly performed in accordance therewith, then in addition to, and not in
limitation of, any other remedy available to a Party under this Agreement, an
aggrieved party under Section 6.1(a) shall be entitled to specific performance
thereof and immediate injunctive

20


--------------------------------------------------------------------------------


relief, without the necessity of (i) proving the inadequacy of money damages as
a remedy or (ii) posting a bond.

(c)                          Subject to Section 9.2, in the event that the
Service Recipient materially fails to comply with the requirements for the
provision of any Service in breach of this Agreement (including any Services
Agreement), the Service Provider shall be relieved of its obligations to provide
Services hereunder to the extent that (i) the Service Provider has provided
written notice to the Service Recipient of such failure (with sufficient detail
to allow the Service Recipient to understand the nature of such failure) and
(ii) the Service Recipient has failed to implement a procedure to cure such
failure within twenty (20) Business Days and cured such failure within thirty
(30) Business Days of receipt by the Service Recipient of such notice, and such
Service Recipient shall pay to the Service Provider an amount in cash equal to
expected payments to be made by the Service Provider to any third party vendor
through the remainder of the term of such Services Agreement, subject to the
obligation of the Service Provider to use commercially reasonable efforts to
reduce the amount of the actual costs for the remainder of such term.

(d)                         NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
(INCLUDING ANY SERVICES AGREEMENT, EXCEPT WITH RESPECT TO COLLOCATION SERVICES,
AS PROVIDED FOR IN EXHIBIT A-6 TO EXHIBIT A HERETO AND MORE SPECIFICALLY DEFINED
ON ATTACHMENT 2 THERETO ) TO THE CONTRARY, BUT SUBJECT TO THE OTHER PROVISIONS
OF THIS ARTICLE VI AND THE INDEMNIFICATION PROVISIONS OF ARTICLE VI OF THE
SEPARATION AGREEMENT, TO THE MAXIMUM EXTENT PERMITTED BY LAW, NO PARTY (NOR ANY
OF ITS RELATED PARTIES), IN ITS CAPACITY AS SERVICE PROVIDER OR SERVICE
RECIPIENT, SHALL BE LIABLE FOR ANY LOSSES ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT (INCLUDING ANY SERVICES AGREEMENT), INCLUDING WITH RESPECT TO ANY
SERVICES (INCLUDING THOSE SERVICES SET FORTH IN THE RELEVANT EXHIBITS),
REGARDLESS OF WHETHER LIABILITY IS BASED ON BREACH OF WARRANTY, BREACH OF
CONTRACT, NEGLIGENCE, STRICT LIABILITY, IN TORT (INTENTIONAL OR OTHERWISE), OR
ANY OTHER LEGAL OR EQUITABLE THEORY, AND REGARDLESS OF WHETHER LIABILITY RELATES
TO ACTS OR OMISSIONS OF A PARTY OR OF ITS RELATED PARTIES, EXCEPT THAT (I) THE
FOREGOING SHALL NOT APPLY TO THE EXTENT ARISING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF A PARTY OR ITS RELATED PARTIES AND (II) EACH SERVICE
RECIPIENT SHALL BE LIABLE FOR ANY BREACH OF ITS OBLIGATIONS PURSUANT TO THIS
ARTICLE VI.

(e)                          EACH PARTY, IN ITS CAPACITY AS SERVICE RECIPIENT,
AGREES AND ACKNOWLEDGES THAT NOTWITHSTANDING ANY ASSISTANCE FROM THE SERVICE
PROVIDER IN CONNECTION WITH THE PREPARATION OF ANY OF THE SERVICE RECIPIENT’S
FINANCIAL STATEMENTS, THE SERVICE RECIPIENT SHALL HAVE SOLE

21


--------------------------------------------------------------------------------


RESPONSIBILITY AND CONTROL OF THE PREPARATION AND CONTENT OF ANY OF ITS
FINANCIAL STATEMENTS.

(f)                            EACH SERVICE RECIPIENT ACKNOWLEDGES THAT (I) THE
SERVICES HEREUNDER ARE NOT GUARANTEED TO BE ERROR-FREE OR DISRUPTION-FREE AND
(II) EACH SERVICE PROVIDER IS NOT A COMMERCIAL PROVIDER OF THE SERVICES PROVIDED
HEREIN AND IS PROVIDING THE SERVICES AS AN ACCOMMODATION AND AT OR BELOW COST TO
SERVICE RECIPIENT PARTIES THROUGH MARCH 31, 2008 IN CONNECTION WITH THE
REORGANIZATION OR THE IPO; PROVIDED THAT AFTER MARCH 31, 2008, SERVICES ARE TO
BE COMPENSATED IN ACCORDANCE WITH THE FEES SET FORTH IN EXHIBIT A-6 TO EXHIBIT A
AND IN EXHIBIT B HERETO.  THE PARTIES AGREE THAT THE FOREGOING SHALL BE TAKEN
INTO CONSIDERATION IN ANY CLAIM MADE UNDER THIS AGREEMENT.

Section 6.2                                      Disclaimer of Warranties.  EACH
PARTY MAKES NO, AND HEREBY DISCLAIMS ALL, REPRESENTATIONS OR WARRANTIES
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES TO BE PROVIDED OR
RECEIVED BY IT OR OTHERWISE WITH RESPECT TO THIS AGREEMENT (INCLUDING ANY
SERVICES AGREEMENT).

Section 6.3                                      Limitation of Consequential
Damages.  NO MEMBER OF THE TRAVELPORT AFFILIATED GROUP OR THE OWW AFFILIATED
GROUP NOR ANY THIRD PARTY VENDOR HIRED BY ANY OF THE FOREGOING, NOR ANY
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANY OF THE FOREGOING, SHALL UNDER ANY
CIRCUMSTANCES BE LIABLE TO ANY OTHER PARTY, SUCH OTHER PARTY’S RELATED PARTIES
OR ANY OTHER THIRD PARTIES FOR ANY SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL
DAMAGES (INCLUDING LOSS OF PROFITS OR REVENUE) RESULTING OR ARISING FROM THIS
AGREEMENT (INCLUDING ANY SERVICES AGREEMENT), INCLUDING THE SERVICES, ANY
PERFORMANCE OR NONPERFORMANCE OF THE SERVICES OR TERMINATION OF THE SERVICES
REGARDLESS OF WHETHER SUCH DAMAGES OR OTHER RELIEF ARE SOUGHT BASED ON BREACH OF
WARRANTY, BREACH OF CONTRACT, NEGLIGENCE, STRICT LIABILITY, IN TORT (INTENTIONAL
OR OTHERWISE), OR ANY OTHER LEGAL OR EQUITABLE THEORY, EXCEPT TO THE EXTENT THAT
ANY SUCH DAMAGES ARE AN UNAFFILIATED THIRD PARTY CLAIMANT’S DAMAGES THAT ARE
WITHIN THE SCOPE OF INDEMNIFICATION PURSUANT TO SECTION 7.1 OF THIS AGREEMENT.

Section 6.4                                      Liability Cap.

(a)                          NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
(INCLUDING ANY SERVICES AGREEMENT) TO THE CONTRARY, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE AGGREGATE LIABILITY OF EACH PARTY (INCLUDING ITS RELATED

22


--------------------------------------------------------------------------------


PARTIES) ARISING OUT OF OR IN CONNECTION WITH ANY SERVICES AGREEMENT SHALL UNDER
NO CIRCUMSTANCES EXCEED THE AMOUNTS PAID BY SERVICE RECIPIENT TO SERVICE
PROVIDER FOR SERVICES UNDER SUCH SERVICES AGREEMENT; PROVIDED THAT THIS SECTION
6.4 SHALL NOT LIMIT OR OTHERWISE APPLY TO SECTION 6.1(c) AND THE INDEMNIFICATION
PROVISIONS OF ARTICLE VI OF THE SEPARATION AGREEMENT; PROVIDED FURTHER A SERVICE
RECIPIENT’S OBLIGATION TO PAY THE APPLICABLE SERVICES FEES UNDER A SERVICES
AGREEMENT SHALL NOT COUNT TOWARD, AND SHALL NOT BE SUBJECT TO, THE FOREGOING
“LIABILITY CAP” IN THIS SECTION 6.4(a).

(b)                         THE FOREGOING CAP IN SECTION 6.4(a) IS INTENDED TO
SET A CAP ON LIABILITY FOR ALL CLAIMS AND OTHER ASSERTIONS BY THE OTHER PARTY TO
SUCH SERVICES AGREEMENT OR TO THIS AGREEMENT, AS APPLICABLE, AND BY ANY OTHER
PERSONS, COMBINED, REGARDLESS OF WHETHER LIABILITY IS BASED ON BREACH OF
WARRANTY, BREACH OF CONTRACT, NEGLIGENCE, STRICT LIABILITY, IN TORT (INTENTIONAL
OR OTHERWISE), OR ANY OTHER LEGAL OR EQUITABLE THEORY, AND REGARDLESS OF WHETHER
LIABILITY RELATES TO ACTS OR OMISSIONS OF A PARTY OR OF ITS RELATED PARTIES, IN
EACH CASE TO THE MAXIMUM EXTENT PERMITTED BY LAW.

(c)                          THE PARTIES ACKNOWLEDGE AND AGREE THAT THE
LIMITATIONS SPECIFIED IN THIS SECTION 6.4 WILL SURVIVE AND APPLY EVEN IF ANY
LIMITED OR SOLE REMEDY SPECIFIED IN THIS AGREEMENT (INCLUDING ANY SERVICES
AGREEMENT) IS FOUND TO HAVE FAILED IN ITS ESSENTIAL PURPOSE.

Section 6.5                                      Third Party Vendors.

(a)                          IN NO EVENT WILL A PARTY BE LIABLE FOR THE PRODUCTS
AND SERVICES OF ANY THIRD PARTY LICENSORS, CONTRACTORS, OUTSOURCERS OR OTHER
VENDORS (INCLUDING A FAILURE TO PROVIDE OR PERFORM SUCH SERVICES), EXCEPT TO THE
EXTENT CAUSED BY SUCH PARTY AND FOR WHICH SUCH PARTY IS OTHERWISE LIABLE UNDER
THIS AGREEMENT.

(b)                         Notwithstanding anything in this Agreement
(including any Services Agreement) to the contrary, with respect to any such
third party licensors, subcontractors, outsourcers or other vendors, the Parties
agree to reasonably and diligently cooperate to pass through to the Service
Recipient, to the extent permitted by the applicable contracts, the benefit of
any indemnities, representations and warranties under the applicable contracts
with such third parties.  Upon request, the Service Provider agrees at its
option to either (i) enforce its rights under such contracts, or (ii) grant to
the Service Recipient rights of subrogation, to the extent permitted under the
applicable contract(s), so that the Service Recipient may directly enforce the
applicable contract(s) against the applicable vendor.  The Service Provider will
under no

23


--------------------------------------------------------------------------------


circumstances be responsible for any failure by any third party to provide any
remedies to which the Service Provider and the Service Recipient are entitled
from the applicable vendors.  The Service Recipient will be responsible for its
own Costs and the Cost incurred by the Service Provider in seeking or enforcing
any rights or remedies with respect to any such vendors.

Section 6.6                                      Shared Contracts Limitation. 
Notwithstanding anything in this Agreement (including any Services Agreement) to
the contrary, nothing in this Agreement (including any Services Agreement) is
intended to supersede the Separation Agreement with respect to the Parties’
liability for Shared Contracts, with the exception of certain commitments
relating to Shared Contracts as set forth in Exhibit A-6 to Exhibit A hereto. In
the event of any conflict between this Agreement and the Separation Agreement
with respect to Shared Contracts, the Separation Agreement will prevail.

ARTICLE VII

INDEMNIFICATION

Section 7.1                                      Indemnification.  Article VI of
the Separation Agreement provides for indemnification of the Parties under
certain circumstances.  Any indemnification included in an Exhibit or Schedule
to this Agreement shall be governed by the indemnification procedures set forth
in Article VI of the Separation Agreement.

ARTICLE VIII

OTHER PROVISIONS

Section 8.1                                      Records.  Each Service Provider
agrees to maintain accurate records arising from or related to any Services
provided under such Services Agreement, including accounting records (which
shall also be at least sufficient to permit a proper 404 Audit in accordance
with Section 8.3, and to verify the “true-up” of Costs subject to Section 1.10)
and documentation produced in connection with the rendering of any Services. 
Each Service Provider’s accounting records and as appropriate, other records,
shall be reasonably sufficient to permit the computation and verification of all
payments due hereunder.

Section 8.2                                      Inspection Rights.  During the
applicable Service Term and for sixty (60) days thereafter, the Service Provider
shall, upon twenty (20) days’ prior written notice from the Service Recipient to
such Services Agreement, permit such Service Recipient or its authorized
representatives to inspect and audit such Service Provider’s records relating to
the Services during regular business hours; provided, that the Service Recipient
shall comply with the Service Provider’s reasonable security and safety
procedures as such procedures are communicated to such Service Recipient and
that any expenses (including relating to copying) in connection the inspection
or audit shall be the sole obligation of such Service Recipient.

24


--------------------------------------------------------------------------------


Section 8.3                                      Certain Audit Rights.

(a)                          The Parties acknowledge and agree that the Service
Recipient receiving Services under any of the Exhibits hereto may require that
the Service Provider providing Services under such Exhibit perform an audit or
such other review, with respect to the Services covered by such Exhibits, that
is sufficient to allow such Service Recipient to demonstrate compliance with the
requirements set forth in Section 404 of the Sarbanes-Oxley Act of 2002, as
amended (“404 Audit”), if required (it being understood that nothing in this
Section 8.3(a) shall impose any obligation or requirement whatsoever by either
Party to comply with SOX 404 beyond such Party’s obligations or requirements, if
any, pursuant to applicable law or regulation).  Such Service Recipient shall
provide the affected Service Provider with reasonable advance notice of such 404
Audit (if required), taking into consideration the Services being reviewed and
the required scope of review.  Such Service Recipient and Service Provider shall
then promptly meet to discuss the scope of review required.  The Service
Recipient will have final decision-making authority regarding the scope of
review (if required), provided that such Service Recipient and Service Provider
will cooperate and act reasonably to minimize disruption to, and effort by,
Service Provider, as well as to minimize the costs and expenses of such 404
Audit.  Promptly upon completion of such discussions regarding scope of review,
the affected Service Provider and Service Recipient or Parties shall agree upon
and execute a statement of work for such audit.  All Parties involved in any 404
Audit will act reasonably to minimize delays in connection with any such
discussions, statements of work and actual 404 Audits.

(b)                         The Service Recipient requiring a 404 Audit shall
bear all out-of-pocket costs and expenses associated with such 404 Audit.  If
the 404 Audit reveals non-compliance with any applicable law, rule, regulation
or requirement of the 404 Audit, the Service Provider shall, and shall cause its
relevant Subsidiaries and subcontractors to, promptly remedy such
non-compliance.  The Service Provider and the Service Recipient affected by such
non-compliance shall bear all out-of-pocket costs and expenses associated with
such remediation equally.

ARTICLE IX

TERMINATION AND SERVICE TERMINATION

Section 9.1                                      Termination.

(a)                          This Agreement may be terminated (the
“Termination”) by mutual written consent of the Parties, and such termination
shall also terminate all Services Agreements hereunder between such Parties
(each such termination prior to the expiration of the applicable Service Term, a
“Service Termination”), unless otherwise provided in the Termination agreement
between the Parties.  Subject to Section 9.4, if not previously terminated, this
Agreement shall automatically terminate on the first date after the date hereof
on which there are no Services provided between the Parties.

(b)                         This Agreement may be terminated by either Party (a
“Non-Defaulting Party”) at any time after written notice to the other Party if:

25


--------------------------------------------------------------------------------


(i)                                                             the other Party
fails in any material respect to perform its obligations under or breaches in
any material respect this Agreement or any Services Agreement (the “Defaulting
Party”) and such failure to perform or breach of an obligation is not cured
within sixty (60) days of the date on which written notice is received by the
Defaulting Party setting forth in reasonable detail the manner in which the
Defaulting Party failed to perform its obligations hereunder and stating that
the Non-Defaulting Party intends to terminate this Agreement with respect to the
Defaulting Party if such failure or breach is not cured within sixty (60) days
of such notice.  For the avoidance of doubt, the foregoing shall not limit any
rights of the payee Party under Section 1.12(b); or

(ii)                                                          the other Party
makes a general assignment for the benefit of creditors, becomes insolvent, a
receiver is appointed, or a court approves reorganization or arrangement
proceedings.

Section 9.2                                      Service Termination.

(a)                          Any Services Agreement may be terminated (x) by
mutual written agreement of the Parties to such Services Agreement at any time
or (y) by the Non-Defaulting Party with respect to any Services Agreement in
accordance with the procedures set forth in Section 9.1(b) if the other Party
fails in any material respect to perform its obligations under or breaches in
any material respect such Services Agreement; provided, that the termination of
Telecommunications Services, Information Technology Support and Services and
Collocation and Facilities Services to be provided by Travelport to OWW shall
have the termination provisions specified on Exhibit A-6 to Exhibit A hereto.

(b)                         Any Service or Services provided hereunder may be
terminated by the Service Provider upon written notice to the Service Recipient
of such Service or Services if performance of any such Service or Services has
been rendered impossible or impracticable by reason of the occurrence of any of
the events described in Section 10.1; provided, that such Service Provider has
used commercially reasonable efforts not to suspend services as provided in
Section 1.13.

(c)                          Any notice of Service Termination delivered by
either Party shall specify the effective date of such Service Termination and,
where applicable, detail the Service or Services to be terminated.

Section 9.3                                      Consequences of Termination and
Service Termination.  In the event of Termination pursuant to Section 9.1 or a
Service Termination pursuant to Section 9.2:

(a)                          Upon request and at the returning Party’s cost,
each Party involved in such Service shall return to the other Party all tangible
personal property, books and records owned by the other Party and relating to
the Services in their

26


--------------------------------------------------------------------------------


possession (other than Confidential Information, which is governed by Section
5.1), as of the relevant Termination or Service Termination date, as applicable;
and

(b)                         In the event of any Service Termination, in whole or
in part, of any Service by the Service Provider pursuant to Section 9.2(a)(y) or
Section 9.2 (b) or by the Service Recipient pursuant to Section 9.2(a)(y), the
Service Recipient shall pay to Service Provider (i) all reasonable Transition
Costs as incurred and invoiced on a monthly basis, and (ii) shall continue to
pay any Unrecovered Costs in accordance with the same payment schedule as such
costs would have been paid if the applicable Services had continued to be
provided until their intended expiration date.  Invoices for such charges shall
be prepared in reasonable detail by the Service Provider and payment shall be
due within thirty (30) days after receipt of such invoice.

(c)                          The Service Provider and the Service Recipient
shall cooperate and use commercially reasonable efforts to minimize Transition
Costs and Unrecovered Costs that may arise under any Services Agreement and this
Agreement (including, e.g., by exercising early termination rights under vendor
contracts where the total cost of early termination is less than continued
payments under such contracts as contemplated for the remainder of the Service
Term for such terminated Services).  To the extent that any Unrecovered Costs
are incurred by Service Provider over the remaining Service Term for such
Services (rather than at or about the time of the Termination or a Service
Termination, as the case may be), but paid by Service Recipient prior to such
time actually incurred by Service Provider, Service Recipient shall pay to
Service Provider the net present value of such costs, at a mutually agreed to
discount rate.

Section 9.4                                      Survival.  Expiration or
termination of all or a portion of the Services for any reason shall not
terminate the other obligations of the Parties hereunder, which shall survive
any such Service Termination; provided, however, that as to any particular
Services, this Agreement shall terminate as between the Service Provider and the
Service Recipient listed on an Exhibit upon the end of the Service Term for such
Services specified in the Exhibits; provided, further, that Section 4.2, Article
V, Article VI, Section 9.3, Section 9.4, Article X and any provisions of a
Services Agreement that are specified therein as surviving, shall survive the
Termination.  Subject to the foregoing, expiration or termination of the
Services for any reason shall not terminate either Party’s obligation to pay any
money owed under this Agreement up to or as a result of a Service Termination or
obligations and rights arising out of any willful misconduct or gross negligence
of either Party occurring prior to such Service Termination or expiration or,
including the obligation to pay any money owed hereunder up to or as a result of
such Service Termination.

ARTICLE X

MISCELLANEOUS

Section 10.1                                Force Majeure.  Neither of the
Parties shall be responsible for the delay in the performance of any obligation
hereunder due to labor

27


--------------------------------------------------------------------------------


disturbances, pandemic, accidents, fires, storms, floods, earthquake, explosion,
wars, acts of terrorism, riots, rebellions, insurrections, blockages, strike or
labor disruption, acts of governments, governmental requirements and
regulations, restrictions imposed by law or any other similar conditions, beyond
the reasonable control and without the fault or negligence of such Party, and
the time for performance by such Party shall be extended by the period of such
delay.  Notwithstanding the foregoing, in no event shall the Service Recipient
be relieved of its payment obligations to the Service Provider for Services
delivered.

Section 10.2                                Assignment.

(a)                          Except as otherwise provided for in this Agreement,
and subject to Section 10.2(b), neither this Agreement (nor any Services
Agreement hereunder) nor any of the rights, interests or obligations of either
Party hereto under this Agreement (or any Services Agreement hereunder) shall be
assigned, in whole or in part, by operation of law or otherwise by either Party
without the prior written consent of the other Party; provided, that no Service
Provider or Service Recipient will be obligated to materially change the nature,
scope or volume of the Services it provides or receives, respectively, under any
Services Agreement as a result of any assignment, allocation or contribution by
any Party (or any such assignment, allocation or contribution by any of such
Party’s Subsidiaries). To the extent so assigned, allocated and/or contributed
to a Subsidiary, the relevant Subsidiary shall be deemed the relevant Service
Provider or Service Recipient, as applicable, with respect to the relevant
portion of such Service(s).

(b)                         Notwithstanding Section 10.2(a) or anything else in
this Agreement, Service Provider may assign (in whole or in part) the rights,
interests or obligations of such Party under a Services Agreement, and
Travelport may assign this Agreement in whole or in part, in connection with a
merger transaction or the sale of Assets or change of control; provided, that
the surviving entity of such merger, the transferee of such Assets or other
successor shall agree in writing, reasonably satisfactory to the other Party, to
be bound by the terms of this the Service Agreement or Agreement, as the case
may be, as if named as a “Party” hereto; provided further, that neither Service
Provider nor Service Recipient will be obligated to materially change the
nature, scope or volume of the Services it provides or receives, respectively,
under any Services Agreement, as a result of any such disposition by either
Party (or any disposition by any of such Party’s Affiliates).

(c)                          Any assignment or other disposition in violation of
this Section 10.2 shall be void.  Subject to the foregoing in this Section 10.2,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the Parties and their respective successors and assigns.  Nothing in this
Section 10.2 shall affect the ability of either Party to terminate this
Agreement or any of the Services in accordance with the provisions of this
Agreement.

Section 10.3                                Relationship of the Parties. 
Neither of the Parties is an agent of the other or has any authority to bind the
other Party, transact any business in the

28


--------------------------------------------------------------------------------


other Party’s name or on its behalf, or make any promises or representations on
behalf of the other Party unless provided for in the Exhibits or agreed to in
writing.

Section 10.4                                Governing Law and Submission to
Jurisdiction.  This Agreement shall be construed and enforced in accordance
with, and the rights and duties of the parties shall be governed by, the laws of
the State of New York without regard to the principles of conflicts of law other
than Section 5-1401 of the General Obligations Law of the State of New York. 
Subject to Section 10.7, each of the Parties irrevocably submits to the
exclusive jurisdiction of (a) the Supreme Court of the State of New York, New
York County, and (b) the United States District Court for the Southern District
of New York (the “New York Courts”), for the purposes of any suit, action or
other proceeding to compel arbitration or for provisional relief in aid of
arbitration in accordance with Article X or to prevent irreparable harm, and to
the non-exclusive jurisdiction of the New York Courts for the enforcement of any
award issued thereunder.  Each of the Parties further agrees that service of any
process, summons, notice or document by U.S. registered mail to such Party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in the New York Courts with respect to any matters to
which it has submitted to jurisdiction in this Section 10.4. Each of the Parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the New York Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

Section 10.5                                Entire Agreement.  This Agreement,
including any schedules or Exhibits annexed hereto, as such schedules or
Exhibits may be amended from time to time in accordance with Section 10.12, the
Ancillary Agreements and the Continuing Agreements embody the entire agreement
and understanding of the Parties hereto relating to the Services and obligations
to be provided by the Parties, and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter.  There are no
restrictions, promises, representations, warranties, covenants or undertakings,
other than those expressly set forth or referred to herein.  In the event of any
inconsistency between this Agreement and any schedule or Exhibit hereto, the
schedule or Exhibit, as the case may be, shall prevail. In the event and to the
extent that there shall be a conflict between the provisions of this Agreement
and the provisions of any Ancillary Agreement or Continuing Agreement, such
Ancillary Agreement or Continuing Agreement shall control, except if otherwise
provided therein; provided that this Agreement shall control with respect to any
conflicts with the Separation Agreement.

Section 10.6                                Notices.  All notices, requests,
claims, consents, demands and other communications under this Agreement shall be
in writing and shall be given or made (and shall be deemed to have been duly
given or made upon receipt) by delivery in person, by overnight courier service,
by facsimile with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the

29


--------------------------------------------------------------------------------


following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 10.6):

To Travelport:

Eric J. Bock

Executive Vice President and General Counsel

Travelport Inc.

400 Interpace Parkway, Bldg. A

Parsippany, NJ 07054

Phone: (973) 939-1000

Fax: (973) 939-1199

To OWW:

General Counsel

500 W. Madison Street, Suite 1000

Chicago, IL 60661

Attn: Legal Department

Phone: (312) 894-5000

Facsimile: (312) 894-4855

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m., New
York City time, and such day is a Business Day in the place of receipt. 
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Section 10.7                                Disputes.  Any dispute between the
Parties hereto arising under this Agreement shall be resolved pursuant to the
dispute resolution procedures contained in Article IX of the Separation
Agreement as if such provision applied to the Parties hereto.  In the event of
any such dispute, the Service Recipient shall continue to pay for the Services,
in accordance with Section 1.12, and the Service Provider shall continue to
provide the Services in accordance with the terms and conditions of this
Agreement (subject to applicable third party contract terms and conditions),
pending resolution of such dispute.  The obligations of the Parties pursuant to
this Section 10.7 shall survive the Termination, any Service Termination or the
termination of the Separation Agreement.

Section 10.8                                Severability.  In the event any one
or more of the provisions contained in this Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The Parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

30


--------------------------------------------------------------------------------


Section 10.9                                Interpretation.

(a)                          When a reference is made in this Agreement to an
Article, Section or Exhibit, such reference shall be to an Article or Section
of, or an Exhibit to, this Agreement unless otherwise indicated.  Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”.  The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  All terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.  The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term.  Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.

(b)                         The Parties have participated jointly in the
negotiation and drafting of this Agreement.  This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted.

Section 10.10                          Counterparts.  This Agreement may be
executed in any number of counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by all Parties and delivered to the other Party.

Section 10.11                          Further Cooperation.  Each Party agrees
to cooperate with the other, at the other Party’s reasonable request, to execute
any and all documents or instruments, or to obtain any consents, in order to
assign, transfer, perfect, record, maintain, enforce or otherwise carry out the
intent of the terms of this Agreement.

Section 10.12                          Amendment and Waiver.  This Agreement and
the Services Agreements may not be amended or modified except by a writing
signed by an authorized signatory of each Party; provided, that any Services
Agreement may be amended or modified by a writing signed by an authorized
signatory of each Party to such Services Agreement.  No waiver by either Party
or any breach or default hereunder or under any Services Agreement shall be
deemed to be a waiver of any preceding or subsequent breach or default.

Section 10.13                          Duly Authorized Signatories.  Each Party
represents and warrants that its signatory whose signature appears below has
been and is on the date of this Agreement duly authorized by all necessary
corporate or other appropriate action to execute this Agreement.

31


--------------------------------------------------------------------------------


Section 10.14                          Waiver of Trial By Jury.  EACH OF THE
PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE PARTIES HEREBY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.14.

Section 10.15                          Title and Headings.  Titles and headings
to sections herein are inserted for the convenience of reference only and are
not intended to be a part of or to affect the meaning or interpretation of this
Agreement.

Section 10.16                          No Third Party Beneficiaries.  This
Agreement is solely for the benefit of the Parties and should not be deemed to
confer upon third parties any remedy, claim, liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

Section 10.17                          Successors and Assigns.  The provisions
of this Agreement and the obligations and rights hereunder shall be binding
upon, inure to the benefit of and be enforceable by (and against) the Parties
and their respective successors and permitted transferees and assigns.

Section 10.18                          Certain Definitions.  For purposes of
this Agreement:

(a)                          “Action” means any claim, action, cause of action,
dispute, suit, proceeding or investigation, whether civil, criminal,
administrative, investigative or other.

(b)                         “Additional Services” has the meaning set forth in
Section 1.2.

(c)                          “Adjustment Amount” has the meaning set forth in
Section 1.10(a).

(d)                         “Affiliate” means (i) with respect to the Travelport
Affiliated Group, any other member of the Travelport Affiliated Group, and (ii)
with respect to the OWW Affiliated Group, any other member of the OWW Affiliated
Group.

(e)                          “Agreement” has the meaning set forth in the
preamble to this Agreement.

32


--------------------------------------------------------------------------------


(f)                            “Ancillary Agreements” means those agreements
identified on Schedule 10.13 to the Separation Agreement.

(g)                         “Avis Budget” means Avis Budget Group, Inc., a
Delaware corporation formerly known as Cendant Corporation.

(h)                         “Business Day” means each Monday, Tuesday,
Wednesday, Thursday and Friday which is not a day on which banking institutions
in New York City are authorized or obligated by law or executive order to close.

(i)                             “Cendant Separation Agreement” means that
certain Separation and Distribution Agreement, dated as of July 27, 2006, by and
among Avis Budget, Realogy, Wyndham and Travelport.

(j)                             “Code” means the Internal Revenue Code of 1986,
as amended.

(k)                          “Confidential Information” means any information
disclosed by one Party to the other Party whether obtained before or after the
execution of this Agreement relating to the business, finances, technology or
operations of the providing Party relating to this Agreement or the provision or
receipt of Services hereunder or under any Exhibit.  Such information may
include financial, technical, legal, marketing, network, and/or other business
information, reports, records, or data (including, but not limited to, computer
programs, code, systems, applications, analyses, passwords, procedures, output,
information regarding software, sales data, vendor lists and pricing
information, customer lists, and employee- or customer-related information,
personally identifiable information, business strategies, advertising and
promotional plans, creative concepts, specifications, designs, and/or other
material).

(l)                             “Continuing Agreements” means those agreements
identified on Schedule 2.5 to the Separation Agreement.

(m)                       “Contract” means any agreement, contract, obligation,
indenture, instrument, lease, promise, arrangement, commitment or undertaking
(whether written or oral and whether express or implied).

(n)                         “Cost” has the meaning set forth in Section 1.10.

(o)                         “Defaulting Party” has the meaning set forth in
Section 9.1(b)(i).

(p)                         “Employee Severance Cost” has the meaning set forth
in Section 1.9.

(q)                         “Exhibit” has the meaning set forth in Section
1.1(a).

(r)                            “Interest Rate” has the meaning set forth in
Section 1.12(a).

33


--------------------------------------------------------------------------------


(s)                          “IPO” has the meaning set forth in the preamble.

(t)                            “LTIPs” shall have the meaning set forth in
Section 1.9.

(u)                         “Losses” means any and all damages, losses,
deficiencies, liabilities, obligations, penalties, judgments, settlements,
claims, payments, fines, interest, costs and expenses (including, without
limitation, the costs and expenses of any and all Actions and demands,
assessments, judgments, settlements and compromises relating thereto and the
reasonable costs and expenses of attorneys’, accountants’, consultants’ and
other professionals’ fees and expenses incurred in the investigation or defense
thereof or the enforcement of rights thereunder).

(v)                         “Master Services Agreement” has the meaning set
forth in the preamble.

(w)                       “Non Defaulting Party” has the meaning set forth in
Section 9.1(b).

(x)                           “OWW” has the meaning set forth in the preamble to
this Agreement.

(y)                         “OWW” means Orbitz Worldwide, Inc., a Delaware
corporation.

(z)                           “OWW Affiliated Group” means, collectively, OWW
and all of its direct and indirect Subsidiaries now or hereafter existing.

(aa)                    “Party” or “Parties” has the meaning set forth in the
preamble.

(bb)                  “Prime Rate” shall mean the rate per annum publicly
announced by JPMorgan Chase Bank (or successor thereto) from time to time as its
prime rate in effect at its principal office in New York City. For purposes of
this Agreement, any change in the Prime Rate shall be effective on the date such
change in the Prime Rate is publicly announced as effective.

(cc)                    “Privilege” means any privilege, including privileges
arising under or related to the attorney-client or attorney work product
privileges.

(dd)                  “Proceeding” has the meaning set forth in Section 2.1(a).

(ee)                    “Realogy” means Realogy Corporation, a Delaware
corporation.

(ff)                        “Related Parties” means, with respect to a Party,
its officers, directors and employees and any of its Affiliates or Subsidiaries,
and their officers, directors or employees, as well as any agents and
subcontractors of a Party or of any of the foregoing.

34


--------------------------------------------------------------------------------


(gg)                  “Reorganization” has the meaning set forth in the
preamble.

(hh)                  “Residual Information” shall have the meaning set forth in
Section 5.2(c).

(ii)                          “Securities Act” means the Securities Act of 1933,
as amended.

(jj)                          “Separation Agreement” has the meaning set forth
in the preamble.

(kk)                    “Service Provider” means the Party providing the
Services with respect to any particular Services Agreement, as set forth in the
relevant Exhibits.

(ll)                          “Service Recipient” means the Party receiving the
Services with respect to any particular Services Agreement, as set forth in the
relevant Exhibits.

(mm)              “Service Taxes” has the meaning set forth in Section 3.1.

(nn)                  “Service Term” has the meaning set forth in Section 1.4.

(oo)                  “Service Termination” has the meaning set forth in Section
9.1(a).

(pp)                  “Services” has the meaning set forth in Section 1.1(a).

(qq)                  “Services Agreement” has the meaning set forth in Section
1.1(a).

(rr)                        “Shared Contract” shall mean any contract (i) that
is forth on Schedule 6.6, as such schedule may be amended from time to time, or
(ii) that is (A) a Travelport asset but inures in whole or in part to the
benefit or burden of OWW or the consumer-to-consumer business or (B) a OWW asset
but inures in whole or in part to the benefit or burden of Travelport or the
business-to-consumer business.

(ss)                    “Subsidiary” shall mean with respect to any Person (i) a
corporation, fifty percent (50%) or more of the voting or capital stock of which
is, as of the time in question, directly or indirectly owned by such Person,
(ii) any other partnership, joint venture, association, joint stock company,
trust, unincorporated organization or other entity in which such Person,
directly or indirectly, owns fifty percent (50%) or more of the equity economic
interest thereof or has the power to elect or direct the election of fifty
percent (50%) or more of the members of the governing body of such entity or
otherwise has control over such entity (e.g., as the managing partner of a
partnership), or (iii) which would be considered subsidiaries of such Person
within the meaning of Regulation S-K or Regulation S-X.

35


--------------------------------------------------------------------------------


(tt)                        “TAI” means Travelport Americas, Inc., a Delaware
corporation, formerly known as Travelport Inc. and Cendant Travel Distribution
Services Group, Inc.

(uu)                  “Termination” has the meaning set forth in Section 9.1(a).

(vv)                  “Third Party Action” has the meaning set forth in Section
2.1(b).

(ww)              “Third Party Agreement” means any agreement between either or
both of the Parties and/or their Affiliates, on the one hand, and any third
party, on the other hand.

(xx)                      “Transition Costs” means the reasonable out-of-pocket
costs and the expenses, labor, and materials incurred by Service Provider in
transitioning the performance of Services to Service Recipient in accordance
with this Agreement and any other costs, expenses, labor and materials that are
proposed and reasonably incurred by Service Provider in winding down the
provision of such Service.

(yy)                  “Travelport” has the meaning set forth in the preamble to
this Agreement.

(zz)                      “Travelport Affiliated Group” means, collectively,
Travelport Limited and all of its direct and indirect Subsidiaries now or
hereafter existing, other than members of the OWW Affiliated Group.

(aaa)              “Travelport Limited” has the meaning set forth in the
preamble to this Agreement.

(bbb)           “Unrecovered Costs” means any reasonable unamortized hardware,
software or other costs and charges that are allocated to such Service (such
allocation made in accordance with this Agreement, including Section 1.10), as
of the date of Termination or Service Termination, as applicable (including any
prepaid hardware and software maintenance fees and unamortized license or
leasing payments).

(ccc)              “Work Product” means reports, surveys, promotional materials,
photographs, logos, artwork, graphics, signs, computer code, scripts,
documentation, data (excluding employee and customer data), specifications or
other materials, writings, or works of authorship that is created by the Service
Provider specifically for the Service Recipient in the course of rendering the
Services under a Services Agreement, but excluding any of the foregoing created
by the Service Provider in the ordinary course of maintaining information
technology infrastructure to provide Services to any Service Recipient.

(ddd)           “Wyndham” means Wyndham Worldwide Corporation, a Delaware
corporation.

(eee)              “404 Audit” has the meaning set forth in Section 8.3(a).

 

36


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf on the day and year first above written.

 

TRAVELPORT INC.

 

 

 

 

 

By:

/s/ Eric J Bock

 

 

Name:

Eric J. Bock

 

Title:

Executive Vice President and
General Counsel

 

 

 

ORBITZ WORLDWIDE, INC.

 

 

 

 

 

By:

/s/ James P. Shaughnessy

 

 

Name:

James P. Shaughnessy

 

Title:

 Senior Vice President, General Counsel

 

 

Signature Page to Transition Services Agreement

 

 

 

 




--------------------------------------------------------------------------------